DETAILED ACTION

Applicant’s election without traverse of claims 1-10 filed on 01/05/22 have been acknowledged and entered. By this election, claims 11-20 are withdrawn and claims 1-10 are pending in the application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2, 4 and 6-8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pillarisetty et al. (2019/0355726).
Regarding claim 1, Pillarisetty (Figs. 1-77) discloses a method of forming a semiconductor device, the method comprising: forming gates 1450 (Fig. 72, [0160]) in a first direction over fins 1410 (Fig. 62 and 77, [0158]), the gates 1450 comprising gate material ([0160]), the fins 1410 being formed in a second direction (Fig. 62); forming fin interconnects 1425 in the first direction over the fins; forming a dielectric material 1430/1470 on the fins 1410 (Figs. 73 and 77, [0172]); and forming capacitor interconnects 1435 over portions of the dielectric material 1430 in the first direction over the fins (Fig. 77).  



Regarding claim 4, Pillarisetty (Fig. 77) discloses wherein parts of the fins 1410 are doped to be electrically conductive ([0162]).  

Regarding claim 6, Pillarisetty (Fig. 77) discloses wherein the capacitor interconnects 1435 are electrically conductive ([0159]).  

Regarding claim 7, Pillarisetty (Fig. 77) discloses wherein one or more first metal contacts 14853 are formed on the capacitor interconnects 1435 ([0176]).  

Regarding claim 8, Pillarisetty (Fig. 77) discloses wherein one or more second metal contacts (not labeled) are formed on the fin interconnects 1435.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pillarisetty et al. (2019/0355726).

It has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or is produced by identical or substantially identical processes, claimed properties or functions are presumed to be inherent.  In re Best, 195 USPQ 430, 433 (CCPA 1977).  In this case, the claimed method and Pillarisetty’s method are substantially identical or produced by substantially identical processes, claimed property or function of “the capacitor interconnects are interspaced between the gates such that a density of the gates is reduced” is presumed to be inherent.
Allowable Subject Matter
Claims 3, 5 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The prior art of record fails to disclose all the limitations recited in the above claims. Specifically, the prior art of record fails to disclose wherein the one or more first metal contacts and the one or more second metal contacts provide electrical connection to capacitors, the capacitors being formed of the capacitor interconnects, the dielectric material, and the fins (in claims 3 and 9); or wherein the parts of the fins being electrically conductive are utilized to form capacitors with the capacitor interconnects and the dielectric material (claim 5).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA T DOAN whose telephone number is (571)272-1704. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WAEL FAHMY can be reached on (571) 272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THERESA T DOAN/             Primary Examiner, Art Unit 2814